Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 25, 2007 United States Securities and Exchange Commission Division of Corporate Finance treet NE Washington, DC 20549-7010 Attention: Ms. April Sifford Dear Ms. Sifford: Re: FEC Resources Inc. Form 20 F for the Fiscal Year Ended December 31, 2006 Filed July 13, 2007 File No. 000-17729 Further to our last letter, we would like to set up a conference call to go over a comment in your letter. Our auditor is back in the office on Friday and so we would like to call you Monday with possible times for a call so that they may attend as well. Yours truly, FEC Resources Inc. signed Riaz Sumar Director and Chief Financial Officer
